Case 6:19-cv-01432-RBD-DCI Document 27 Filed 01/13/20 Page 1 of 12 PageID 161



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

DAVID TOM,

       Plaintiff,

v.                                                        Case No. 6:19-cv-1432-Orl-37DCI

CITY OF INDIAN HARBOUR BEACH;
and INDIAN HARBOUR BEACH
VOLUNTEER FIRE DEPARTMENT,
INC.,

       Defendants.


                                          ORDER

       Defendant City of Indian Harbour Beach (“City”) and Defendant Indian Harbour

Beach Volunteer Fire Department, Inc. (“Fire Department”) each move to dismiss

Plaintiff David Tom’s (“Tom”) Complaint (Doc. 1) for failure to state a claim. (Docs. 17,

18.) The Fire Department also moves for a more definite statement. (Doc. 18.) Tom, pro se,

opposes both motions. (Doc. 22.) The Court grants the motions in part and denies them

in part, and grants Tom leave to file an amended complaint.

                                   I.     BACKGROUND 1

       Tom is an Asian male who worked for the Defendants as a firefighter in the Indian

Harbour Beach Volunteer Fire Department from about April 2015 until June 2016. (Doc.



       1At this stage in the proceedings, the Court takes the Complaint’s well-plead
factual allegations as true in its description of events. See Ashcroft v. Iqbal, 556 U.S. 662,
679 (2009).
                                                 -1-
Case 6:19-cv-01432-RBD-DCI Document 27 Filed 01/13/20 Page 2 of 12 PageID 162



1, ¶¶ 9–11.) When hired, he was the only Asian firefighter at his fire station (“Station”).

(Id. ¶ 11.) About two months after he started, he was sleeping in the Station when the

sounds of “two heavily intoxicated individuals entering the fire station with a guest”

woke him. (Id. ¶¶ 14–15.) These individuals were firefighters Michael Muldoon

(“Muldoon”) and Christopher McMillen (“McMillen”). (Id. ¶ 18.) One of them went to

Tom, called him a “fucking chink,” flipped over his bed, and stated “I got you good.” (Id.

¶ 15.) Tom left the station and went home. (Id. ¶ 16.) The next day, he met with Captain

T.W. Knowlton about this incident; later he reported this incident, and others, to

Lieutenant Anthony Coleman. (Id. ¶¶ 16, 29.) Nothing improved.

       Turns out, Tom’s assigned precept, firefighter Todd Matarazzo (“Matarazzo”) was

close with Muldoon, McMillen, and a third firefighter, Timothy Bowen—they were

business partners and called themselves the “A Team.” (Id. ¶¶ 19, 21.) After reporting,

Tom noticed a change in behavior of the department members at the Station. (Id. ¶ 32.)

Other firefighters and officers warned him to “stop complaining” and to “keep his mouth

shut” and that the A Team had a target on his back and was actively looking for any

reason to have Tom discharged or get him to quit. (Id. ¶¶ 33–34.)

       More incidents followed. Contrary to department policy, he was not assigned an

officer to oversee his skills development and organization advancement for several

months. (Id. ¶ 37.) He had multiple issues getting the correct equipment. (Id. ¶39, 41.) A

Personal Accountability Tag was not issued for almost six months. (Id.) The firefighter

responsible for issuing the tag refused to respond to any emails, phone calls, or in-person


                                               -2-
Case 6:19-cv-01432-RBD-DCI Document 27 Filed 01/13/20 Page 3 of 12 PageID 163



requests for the tag until Tom’s Lieutenant became so frustrated with the delay he made

Tom a tag himself, by hand. (Id.) Tom’s request for a face mask was denied, ostensibly

because he lacked certification from the Florida State Fire Marshal, but other firefighters

received facemasks before their certifications were issued. (Id. ¶ 42, 43.) After he was

certified, Tom’s blue helmet was not immediately replaced with a black helmet—like

other new firefighters. (Id. ¶¶ 27–28.)

       His precept, Matarazzo, consistently gave Tom unwarranted low evaluations to

ensure he would not pass certain tests. (Id. ¶ 29.) Matarazzo objected to Tom’s eligibility

to join the department, saying Tom was sleeping in the Station to comply with hourly

commitments, despite this being allowed by policy and a common and uncriticized

occurrence with other firefighters. (Id. ¶¶ 44, 45.) When a promotional chance to

participate in additional training arose, Lieutenant Anderson told Tom the department

could not make someone with his skills eligible for promotion. (Id. ¶¶ 46–47.) Later,

because of lack of interest from others, Tom participated in the class and gained eligibility

for promotion. (Id. ¶ 48.) Alas, no promotion was forthcoming. Hours after presenting

the Defendants with his new certification and eligibility for promotion, Tom was

terminated. (Id. ¶ 51.)

       That’s not all. Before termination, in April 2016, Tom was injured in a training

accident with nearly all the firefighters present. (Id. ¶ 52.) Tom promptly notified the

officer assigned to him for that training exercise, by email, of his injury. (Id.) After his

termination, Tom returned to the Station to resolve outstanding issues and asked about


                                                -3-
Case 6:19-cv-01432-RBD-DCI Document 27 Filed 01/13/20 Page 4 of 12 PageID 164



his injury and the availability of medical treatment. (Id. ¶ 53.) The Fire Chief dismissed

the claim as non-reported and thus non-compensable, despite Tom’s email to his assigned

officer within 24 hours of the injury. (Id. ¶¶ 52, 54.) Tom protested, ultimately hiring a

lawyer, at which point a medical benefits claim was opened for him by the City’s insurer.

(Id. ¶ 54, 55.) An investigation was started against Tom for filing a fraudulent workers

compensation claim against the City by the insurance company. (Id. ¶¶ 57–60.) He

believes this investigation was retaliatory. (Id. ¶ 64.)

       Tom claims he exhausted all administrative remedies, receiving a right to sue letter

on his Title VII claims on May 8, 2019. (Id. ¶ 8.) He now sues both the City and the Fire

Department alleging violations of Title VII. (Doc. 1 (“Complaint”).) Count I claims racial

discrimination, Count II is titled Retaliation—Denial of Workers Compensation, Count

III is for failure to promote, and Count IV is for retaliation, all in violation of Title VII.

(Id.) Defendants each move to dismiss the Complaint. (Docs. 17, 18.) With Tom’s response

(Doc. 22), the matter is ripe.

                                 II.    LEGAL STANDARDS

       Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state a

claim upon which relief can be granted.” A complaint “that states a claim for relief must

contain . . . a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). A complaint does not need detailed factual allegations,

but “a plaintiff’s obligation to provide the grounds of his entitlement to relief requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of


                                                 -4-
Case 6:19-cv-01432-RBD-DCI Document 27 Filed 01/13/20 Page 5 of 12 PageID 165



action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alterations and

internal quotation marks omitted). “When there are well-pleaded factual allegations, a

court should assume their veracity and then determine whether they plausibly give rise

to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Such a determination

is a context-specific task requiring the court “to draw on its judicial experience and

common sense.” Id.

                                      III.   ANALYSIS

       The Court first addresses three of Defendants’ general arguments about the

Complaint: whether Tom sufficiently alleged the Fire Department meets the employee-

numerosity requirement of Title VII; lumping of Defendants together; and failure to

exhaust his administrative remedies. Then we’ll see whether each individual count is

properly plead.

       A.     Number of Employees

       Title VII has an “employee-numerosity requirement” to “spare very small

businesses from Title VII liability.” Arbaugh v. Y & H Corp., 546 U.S. 500, 504–05 (2006).

Only organizations with fifteen or more employees for each working day in each of

twenty or more calendar weeks are subject to Title VII. 42 U.S.C. § 2000e(2)(B); see also

Arbaugh, 546 U.S. at 504–05. The Fire Department argues Tom failed to allege it meets this

requirement. (Doc. 18, pp. 6–7.) The Fire Department is correct. The Complaint lacks any

allegations of the size of the Fire Department or whether the volunteer organization

employs enough people to subject it to Title VII. (See Doc. 1.) Tom alleges, “Defendants


                                                 -5-
Case 6:19-cv-01432-RBD-DCI Document 27 Filed 01/13/20 Page 6 of 12 PageID 166



were Tom’s employer within the scope of Title VII,” but given the volunteer nature of the

Fire Department, this conclusory legal allegation is insufficient. See Iqbal, 556 U.S. at 681.

Since “the threshold number of employees for application of Title VII is an element of a

plaintiff’s claim for relief,” Tom fails to state a Title VII claim against the Fire Department

and it must be dismissed. See Arbaugh, 546 U.S. at 516; see also Hughley v. Upson Cty. Bd. of

Comm’rs, 696 F. App’x 932, 935 (11th Cir. 2017) (affirming dismissal when the plaintiff

“failed to allege facts establishing [the defendants] qualified as an employer, as required

to state a claim under Title VII”). Since Tom may allege facts establishing the Fire

Department is subject to Title VII, the Fire Department will be dismissed without

prejudice.

       B.     Lumping Defendants

       The City claims Tom failed to identify which counts are against which Defendants,

lumping them together and depriving them of adequate notice of his claims in violation

of Federal Rule of Civil Procedure 8. (Doc. 17, p. 4.) There are only two defendants, Tom

claims both were his employer during the events alleged. (Doc. 1, ¶ 7.) “The fact that

defendants are accused collectively does not render the complaint deficient.” Kyle K. v.

Chapman, 208 F.3d 940, 944 (11th Cir. 2000). The Complaint can be “fairly read to aver that

all [D]efendants are responsible for the alleged conduct.” See id. Tom did not violate Rule

8 when he collectively charged both the City and the Fire Department with the same Title

VII violations arising out of his employment.

       C.     Exhaust Administrative Remedies

       Defendants argue the Complaint should be dismissed for failure to exhaust
                                         -6-
Case 6:19-cv-01432-RBD-DCI Document 27 Filed 01/13/20 Page 7 of 12 PageID 167



administrative remedies. (See Doc. 17, pp. 5–6; Doc. 18, pp. 10–12.) In the Complaint, Tom

alleges he “has exhausted all administrative remedies and satisfied all conditions

precedent to filing this action.” (Doc. 1, ¶ 8.) He also claims he received a right to sue

letter, although he does not attach the letter and both Defendants claim they were never

notified of any charges filed with the Equal Employment Opportunity Commission

(“EEOC”) or the Florida Commission on Human Relations. (Doc. 1, ¶ 8; Doc. 17, pp. 5–6;

Doc. 18, pp. 3–4.)

       At this stage in the proceedings, the allegations are sufficient. “[T]he filing of a

charge of discrimination with the EEOC is a condition precedent to the bringing of a civil

action under Title VII.” Sanchez v. Standard Brands, Inc., 431 F.2d 455, 460 (5th Cir. 1970)

(citations omitted). 2 It is not a jurisdictional prerequisite. Jackson v. Seaboard Coast Line R.

Co., 678 F.2d 992, 1001 (11th Cir. 1982). Under Federal Rule of Civil Procedure 9(c), a

general allegation of satisfaction of a condition precedent is all that is necessary. Here,

the allegations—Tom exhausted his administrative remedies and received a right to sue

letter—will meet this standard. See O’Toole v. Ford Motor Co., No. 6:13-cv-849-ORL-36-

CEH-GJK, 2014 WL 2532451 (M.D. Fla. Mar. 6, 2014) (denying a motion to dismiss when

the plaintiff had alleged he exhausted his administrative remedies); cf. Burnett v. City of

Jacksonville, 376 F. App’x 905, 907 (11th Cir. 2010) (affirming dismissal where plaintiff “did

not generally allege that she exhausted her administrative remedies”).



       2The decisions of the former Fifth Circuit rendered before October 1, 1981 are
binding on this circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir.1981)
(en banc).
                                               -7-
Case 6:19-cv-01432-RBD-DCI Document 27 Filed 01/13/20 Page 8 of 12 PageID 168



       D.     Count I

       “The allegations of the complaint, especially a pro se complaint, must be read in a

liberal fashion.” Richardson v. Fleming, 651 F.2d 366, 368 (5th Cir. 1981) (citations omitted).

“Although we give liberal construction to the pleadings of pro se litigants, ‘we

nevertheless have required them to conform to procedural rules.’” Muhammad v.

Muhammad, 654 F. App’x 455, 456 (11th Cir. 2016) (quoting Albra v. Advan, Inc., 490 F.3d

826, 829 (11th Cir. 2007)). “The statement must ‘give the defendant fair notice of what the

. . . claim is and the grounds upon which it rests.’” Id. (quoting Twombly, 550 U.S. at 555).

Count I fails not because Tom didn’t allege enough facts but because he alleged so many

his pleading does not give the Defendants fair notice of the theory of his claim.

       Count I is simply titled “Discrimination.” (Doc. 1, ¶¶ 70–75.) Tom does not explain

what facts led him to this claim, simply re-alleging all previous factual allegations

without elaboration and then claiming “the foregoing actions” of the Defendants

“constitute racial discrimination.” (Doc. 1, ¶¶ 70–75.) He concludes Count I by alleging

he was injured by “his termination, being subjected to hostile work environment, and less

favorable job assignments and working conditions in comparison to similarly situated

non-minority peers.” (Id. ¶ 74.) These allegations likely make out a claim for a hostile

work environment. 3 But they also make out a claim for retaliation because of his



       3To state a claim for a hostile work environment, a plaintiff must show: (1) “he
belongs to a protected group”; (2) “he has been subject to unwelcome harassment”; (3)
“the harassment must have been based on a protected characteristic of the employee,
such as national origin”; (4) “the harassment was sufficiently severe or pervasive to alter

                                                 -8-
Case 6:19-cv-01432-RBD-DCI Document 27 Filed 01/13/20 Page 9 of 12 PageID 169



termination, and a claim for adverse employment actions. So Count I fails to give

Defendants fair notice of Tom’s claim and the grounds on which it rests, comingling

different allegations. See Twombly, 550 U.S. at 555. Tom must re-allege Count I, explaining

which facts support his claim with some specificity, and show his theory.

        E.     Counts II and IV

        Both Counts II and IV allege retaliation. To state a claim for retaliation, Tom must

allege: “(1) he engaged in statutorily protected expression; (2) he suffered an adverse

employment action; and (3) there is some causal relation between the two events.”

Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001) (citations omitted).

Neither Count II or IV, both titled “Retaliation,” alleges these elements, so these counts

fail.

        In Count II, Tom alleges he belongs to a protected group, he was subject to

disparate treatment, Defendants’ actions were willful and malicious, and he was “injured

in a training accident and was also injured due to Defendant’s violations of Title VII and

later denial/withholding of medical treatment.” (Doc. 1, ¶¶ 77–80.) Tom realleges the

factual allegations without explaining which relate to this count. (See id. ¶ 76.) Given the

liberal pleading standard for pro se litigants, Tom has met the first element—he alleges

complaining to two supervisors about his discriminatory treatment at the Station. (Doc.




the terms and conditions of employment and create a discriminatorily abusive working
environment”; and (5) “the employer is responsible for such environment under either a
theory of vicarious or of direct liability.” Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269,
1275 (11th Cir. 2002).
                                                  -9-
Case 6:19-cv-01432-RBD-DCI Document 27 Filed 01/13/20 Page 10 of 12 PageID 170



 1, ¶¶ 16, 29); Shannon v. Bellsouth Telecomm., Inc., 292 F.3d 712, 716 n. 2 (11th Cir. 2002)

 (“Title VII protects not just individuals who have filed formal complaints but also those

 who informally voice complaints to their superiors . . . .” (internal quotations and citations

 omitted)). But the second two elements are missing. It is unclear what “adverse

 employment action” Tom suffered. Count II is titled “Retaliation—Denial of Workers

 Compensation” but he doesn’t allege or refer to denial of workers compensation in these

 paragraphs. (See Doc. 1, ¶¶ 76–80.) He claims in Count II Defendants denied or withheld

 “medical treatment,” (id. ¶ 80 (emphasis added)), but nowhere does Tom allege any facts

 establishing this. Tom also fails to allege a causal connection between the first and second

 elements. (See id. ¶¶ 76–80.) Count II is dismissed for failure to state a claim.

        Count IV is even more factually deficient. It is titled “Retaliation,” but doesn’t

 explain how this differs from Count II. (See Doc. 1, ¶¶ 86–90.) This count either duplicates

 Count II or it fails to give notice to Defendants of the claim. Other than re-alleging all

 factual allegations, the count is silent on how the facts establish the elements of

 retaliation. (See id.) Count IV is dismissed.

        F.     Count III

        Count III is titled “Failure to Promote.” (Doc. 1, ¶¶ 81–85.) To succeed on a failure

 to promote claim, Tom needs to establish: (1) he belongs to a protected class; (2) he

 applied for and was qualified for a promotion; (3) he was rejected despite his

 qualifications; and (4) other equally or less-qualified employees outside his class were

 promoted. Brown v. Alabama Dep’t of Transp., 597 F.3d 1160, 1174 (11th Cir. 2010). While


                                                 -10-
Case 6:19-cv-01432-RBD-DCI Document 27 Filed 01/13/20 Page 11 of 12 PageID 171



 Tom alleges the first element, he never alleges he applied for a promotion, much less

 being denied one. He alleges he applied to participate in a training, which he could

 ultimately do, and submitted paperwork showing his eligibility for promotion, but not

 that he applied. (See Doc. 1.) He also fails to allege a comparator. Count III fails to state a

 claim and must be dismissed under Federal Rule of Civil Procedure 12(b)(6).

                                     IV.     CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED:

        1.     Defendant City of Indian Harbor Beach’s Motion to Dismiss Plaintiff’s

               Complaint (Doc. 17) is GRANTED IN PART AND DENIED IN PART:

               a.     The Motion is GRANTED to the extent that each count fails to plead

                      sufficient factual allegations to state a claim.

               b.     In all other respects, the Motion is DENIED.

        2.     Defendant Indian Harbour Beach Volunteer Fire Department, Inc.’s Motion

               to Dismiss, or in the Alternative, for a More Definite State (Doc. 18) is

               GRANTED IN PART AND DENIED IN PART:

               a.     The Motion is GRANTED to the extent that each count fails to plead

                      sufficient factual allegations to state a claim and the Complaint fails

                      to allege the Indian Harbour Beach Volunteer Fire Department, Inc.

                      meets the employee-numerosity requirement of Title VII.

               b.     In all other respects, the Motion is DENIED.

        3.     Plaintiff David Tom’s Complaint (Doc. 1) is DISMISSED WITHOUT


                                                  -11-
Case 6:19-cv-01432-RBD-DCI Document 27 Filed 01/13/20 Page 12 of 12 PageID 172



            PREJUDICE.

      4.    By Monday, January 27, 2020, Plaintiff may file an amended complaint

            consistent with the directives of this Order. Failure to timely file may result

            in closure of this action without further notice.

      DONE AND ORDERED in Chambers in Orlando, Florida, on January 13, 2020.




      Copies to:
      Counsel of Record
      Pro Se Party




                                             -12-
